      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 1 of 33 PageID #:1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

RICHARD WOLFGRAM;                   )
JOHN M.;                            )
CHRISTOPHER HOLVENSTOT.;            )
JOHN DOE;                           )
MICHAEL de KONING; and,             )
JONATHAN M.                         )
                                    )
                   Plaintiff(s),    )
                                    )
            v.                      )                      Case No.
                                    )
DAVID MILLER;                       )                      JURY DEMANDED
LAKE FOREST COMMUNITY HIGH SCHOOL )
DISTRICT 115; and, LAKE FOREST HIGH )
SCHOOL,                             )
                                    )
                   Defendant(s).    )
                                    )

                                   COMPLAINT AT LAW

       Plaintiffs, RICHARD WOLFGRAM, JOHN M., CHRISTOPHER HOLVENSTOT,

JOHN DOE, MICHAEL de KONING and JONATHAN M., by and through their attorneys,

GOLDBERG & GOLDBERG and for as their Complaint against Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL, (collectively “LAKE FOREST SCHOOL DISTRICT”), hereby states as follows:

                                       BACKGROUND

       1.     At all times material, Defendant, LAKE FOREST COMMUNITY HIGH SCHOOL

DISTRICT 115 (“DISTRICT 115”) was an organization authorized to conduct business in the

State of Illinois, with its principal place of business in Lake Forest, Illinois. Defendant, LAKE

FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, includes any other organizations

and/or entities operating under the same or similar name with the same or similar principal place



                                          Page 1 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 2 of 33 PageID #:2




of business.

        2.         DISTRICT 115 is comprised, in part, by Lake Forest High School (“LFHS”).

        3.         At all times relevant hereto, LFHS, was under the direct authority and control of

DISTRICT 115.

        4.         Currently, and at all relevant times, Defendant MILLER was a resident of Lake

Bluff, Illinois.

        5.         At all relevant times, MILLER was acting as an agent and employee of LFHS and

DISTRICT 115.

        6.         MILLER worked for the DISTRICT 115 from 1966 to 2009, both as a full-time

permanent teacher at LFHS (through 2002) and as a contract employee working in the Theater

Department (2002-May 2009).

        7.         The plaintiffs were individually students at LFHS and had DAVID MILLER as

both a teacher and as an advisor to the Tech Crew in the Theater Department.

        8.         At all relevant times, DISTRICT 115 supervised its employees’ and agents’

activities, including those of MILLER, and assumed responsibility for the well-being of minor

students, including plaintiffs.

        9.         At all relevant times, DISTRICT 115 received federal funds and was required to

comply with Title IX of the Education Amendments of 1972, 20 U.S.C. §1681 et seq.

                        MILLER’S HISTORY OF ABUSE OF STUDENTS

        10.        Throughout his tenure as a teacher, head of the Theater Department, and head of

the Telecom program, MILLER was permitted by DISTRICT 115 to supervise children at LFHS

with little or no training, oversight, or supervision.

        11.        DISTRICT 115 had actual knowledge of MILLER’S temper, in which he would



                                              Page 2 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 3 of 33 PageID #:3




direct extreme anger and inappropriate language, including sexually charged language, towards

students a LFHS in public and in view of other students and faculty at DISTRICT 115.

       12.      MILLER used his temper and outbursts to control students. At times MILLER used

his temper to intimidate students. At other times, MILLER used his temper to groom a favored

student, by directing his temper to classmates with whom the favored student was having a

disagreement. In effect, MILLER used his authority and his temper to act as a white knight for a

favored student.

       13.      MILLER would typically target LFHS students enduring and experiencing

difficulty at home, including the death of friends or family, divorce, and those having difficulty

socializing with their classmates.

       14.      Upon information and belief, throughout his tenure as a teacher, head of the Theater

Department, and head of the Telecom program, MILLER groomed and sexually abused male

students consistently for nearly 35 years.

       15.      MILLER utilized the facilities provided to him by DISTRICT 115 at LFHS to

engage in grooming of male students and childhood sexual abuse of male students.

       16.      In addition, MILLER invited students to travel with him, including internationally,

and to his home where MILLER would provide the students alcohol. Faculty and administration

were aware of this practice but did not stop it.

       17.      MILLER used his home and the provision of alcohol to groom students, progressing

with inappropriate physical contact including hugs, back rubs, roughhousing, kissing, fondling,

and oral sex.

       18.      In 1991 MILLER was charged with misdemeanor battery of a student. LFHS was

notified of this conduct had actual knowledge of the battery.



                                             Page 3 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 4 of 33 PageID #:4




       19.     In 2009, MILLER was accused of making inappropriate comments to a male

student over G-chat (electronic chat). DISTRICT 115 allowed MILLER to resign without

reporting or making public these allegations.

       20.     Despite DISTRCIT 115’s knowledge of MILLER’S long history of inappropriate

comments and sexual battery of male students, even after MILLER’s resignation in 2009,

DISTRICT 115 continued to publicly celebrate MILLER in the Lake Forest community.

       21.     As set forth in greater detail below, throughout this time and for years prior to taking

any action with respect to MILLER, DISTRICT 115 was aware of widespread reports about

MILLER’S inappropriate sexual conduct with students but chose to ignore those reports and to

take no action to protect its students.

                                MILLER’S ABUSE OF JOHN M.

       22.     In the fall of 1976 or spring of 1977, MILLER held a party at his home, attended

by members of the theater stage crew, including JOHN M. (“JOHN M.”).

       23.     JOHN M. was male about 13 or 14 at the time of the party.

       24.     MILLER requested JOHN M. stay after to help clean up.

       25.     After other party attendees left the home, MILLER made an unsolicited offer to rub

JOHN M.’s back.

       26.     After rubbing JOHN M.’s back, MILLER then reached his hands down JOHN M.’s

pants and began touching JOHN M.’s penis.

       27.     JOHN M. did not know how to respond. His reaction was to lie still, almost

catatonic.

       28.     MILLER continued to touch JOHN M.’s penis for approximately 5 minutes.

MILLER then stopped and provided a ride home.



                                            Page 4 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 5 of 33 PageID #:5




       29.     As a result of the foregoing, JOHN M. has suffered and continues to suffer injuries,

including but not limited to, severe and permanent emotional distress, resulting in physical

manifestations, embarrassment, loss of self-esteem, humiliation, physical, personal, and

psychological injuries. JOHN M. was prevented and continues to be prevented, from performing

normal daily activities and obtaining full enjoyment of life and/or has incurred and will continue

to incur expenses for psychological treatment, therapy, and counseling and, on information and

belief has and/or will incur loss of income and/or loss of earning capacity.

       30.     JOHN M. did not discover that the act of childhood sexual abuse occurred and that

his injury was caused by the childhood sexual abuse until years later, at the earliest in July of 2019.

                  MILLER’S ABUSE OF CHRISTOPHER HOLVENSTOT

       31.     MILLER’S abuse of CHRISTOPHER HOLVENSTOT (“CHRISTOPHER H.”)

occurred between the fall of 1977 and spring of 1979.

       32.     CHRISTOPHER H. was a male, between 15 years and 17 years old at the time of

MILLER’s abuse.

       33.     MILLER was the CHRISTOPHER H.’s teacher at LFHS.

       34.     At the time MILLER was CHRISTOPHER H.’s teacher a LFHS, CHRISTOPHER

H. was experiencing emotional and physical abuse at home.                  MILLER was aware of

CHRISTOPHER H.’s experiences at home and used this information to groom CHRISTOPHER

H. for sexual abuse.

       35.     During this time, MILLER asked CHRISTOPHER H. to design sets for a

production of a school play and asked CHRISTOPHER H. to come to MILLER’s home to discuss

this work.

       36.     At MILLER’s home, MILLER offered CHRISTOPHER H. beers to drink.



                                             Page 5 of 33
     Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 6 of 33 PageID #:6




MILLER then began joking and wrestling with CHRISTOPHER H. MILLER then began fondling

CHRISTOPHER H. MILLER then performed oral sex on CHRISTOPHER H.

       37.    CHRISTOPHER H. left MILLER’s home crying uncontrollably. MILLER insisted

on giving CHRISTOPHER H. a ride home. CHRISTOPHER H. felt as though he had to say accept

and got in MILLER’s car. During the car ride, CHRISTOPHER H. cried so hard tears were

squirting onto the car dash and CHRISTOPHER H.’s lap. MILLER promised CHRISTOPHER

H. nothing would ever occur again.

       38.    MILLER broke his promise. A second event occurred on a school trip to Mexico.

Every year MILLER brought a group of boys to Mexico for Spanish immersion. CHRISTOPHER

H. was invited by MILLER to join. Upon arrival in Mexico, CHRISTOPHER H. learned that all

the boys in the group were paired up in rooms and CHRISTOPHER H. learned he was paired up

in a room with MILLER.

       39.    When alone in the room MILLER began joking, getting physical, and pressuring

CHRISTOPHER H. to sleep with MILLER in his bed.

       40.    CHRISTOPHER H. told MILLER he needed to join the rest of the group. MILLER

became enraged but conceded and the arrangements were changed for the remainder of the trip.

       41.    A third incident occurred when MILLER wanted to discuss a theater project.

CHRISTOPHER H. did not want to go to MILLER’s home but agreed to go canoeing on Lake

Michigan. During that day MILLER and CHRISTOPHER H. came upon an empty shore near a

ravine. At that time, MILLER grabbed CHRISTOPHER H.’s crotch.

       42.    After the last incident of abuse, CHRISTOPHER H. dropped MILLER’s Spanish

class, causing MILLER to scream at CHRISTOPHER H. and his guidance counselor.       MILLER

also screamed at CHRISTOPHER H. in public at LFHS while he continued to design sets for



                                         Page 6 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 7 of 33 PageID #:7




theater programs.

       43.     As a result of the foregoing, CHRISTOPHER H. has suffered and continues to

suffer injuries, including but not limited to, severe and permanent emotional distress, resulting in

physical manifestations, embarrassment, loss of self-esteem, humiliation, physical, personal, and

psychological injuries. CHRISTOPHER H. was prevented and continues to be prevented, from

performing normal daily activities and obtaining full enjoyment of life and/or has incurred and

will continue to incur expenses for psychological treatment, therapy, and counseling and, on

information and belief has and/or will incur loss of income and/or loss of earning capacity.

       44.     CHRISTOPHER H. did not discover that the act of childhood sexual abuse

occurred and that his injury was caused by the childhood sexual abuse until years later, at the

earliest in July of 2019.

                            MILLER’S ABUSE OF JONATHAN M.

       45.     In the fall of 1978 or spring of 1979, MILLER held a party at his home, attended

by members of the theater stage crew, including JONATHAN M. (“JONATHAN M.”).

       46.     JONATHAN M. was male about 16 or 17 at the time of the party.

       47.     JONATHAN M. stayed after to help clean up.

       48.     After other party attendees left the home, MILLER made an unsolicited request to

lay down with JONATHAN M.

       49.     MILLER then forced his legs between JONATHAN M.’s legs and began touching

JONATHAN M. in a sexually inappropriate manner.

       50.     JONATHAN M. did not know how to respond. His reaction was to lie still.

       51.     Similar encounters with MILLER occurred on several other occasions before

JONATHAN M. graduated from LFHS.



                                            Page 7 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 8 of 33 PageID #:8




       52.     As a result of the foregoing, JONATHAN M. has suffered and continues to suffer

injuries, including but not limited to, severe and permanent emotional distress, resulting in physical

manifestations, embarrassment, loss of self-esteem, humiliation, physical, personal, and

psychological injuries. JONATHAN M. was prevented and continues to be prevented, from

performing normal daily activities and obtaining full enjoyment of life and/or has incurred and

will continue to incur expenses for psychological treatment, therapy, and counseling and, on

information and belief has and/or will incur loss of income and/or loss of earning capacity.

       53.     JONATHAN M. did not discover that the act of childhood sexual abuse occurred

and that his injury was caused by the childhood sexual abuse until years later, at the earliest in July

of 2019.

                                 MILLER’S ABUSE JOHN DOE

       54.     MILLER’s abuse of JOHN DOE. (“DOE”) occurred in the winter between 1980

and 1981.

       55.     DOE was a male, 17 years old at the time of MILLER’s abuse.

       56.     MILLER became close to DOE during a time DOE was dealing with depression in

part based on the deaths of a close friend and a family member. MILLER used this knowledge to

groom DOE for sexual abuse.

       57.     MILLER would console DOE while at LFHS.

       58.     MILLER then began inviting DOE and a group of people to MILLER’s home,

where MILLER offered the group, including DOE, rum and Coke drinks.

       59.     One night it was just MILLER and DOE at MILLER’s home. MILLER offered

DOE rum and Cokes to drink.

       60.     MILLER requested DOE give MILLER a backrub claiming his low back to be hurt.



                                             Page 8 of 33
      Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 9 of 33 PageID #:9




         61.   After the backrub, MILLER and DOE drank and talked some more.

         62.   As DOE was leaving, MILLER asked if he could give DOE a hug. DOE allowed

it, and MILLER gave DOE a long hug. MILLER then took DOE’s head in MILLER’S hands and

tried to kiss DOE. DOE pushed MILLER away. DOE got in his car and drove away crying.

         63.   As a result of the foregoing, DOE has suffered and continues to suffer injuries,

including but not limited to, severe and permanent emotional distress, resulting in physical

manifestations, embarrassment, loss of self-esteem, humiliation, physical, personal, and

psychological injuries. DOE was prevented and continues to be prevented, from performing

normal daily activities and obtaining full enjoyment of life and/or has incurred and will continue

to incur expenses for psychological treatment, therapy, and counseling and, on information and

belief has and/or will incur loss of income and/or loss of earning capacity.

         64.   DOE did not discover that the act of childhood sexual abuse occurred and that his

injury was caused by the childhood sexual abuse until years later, at the earliest July 2019.

                      MILLER’S ABUSE OF RICHARD WOLFGRAM

         65.   MILLER’s abuse of RICHARD WOLFGRAM (“RICK W.”) occurred between the

fall of 1984 and spring of 1987.

         66.   RICK W. was a male, between 14 years and 17 years old at the time of MILLER’s

abuse.

         67.   RICK W. was a member of the theater Tech Crew and Telecom program supervised

at LFHS by MILLER.

         68.   At the time MILLER was RICK W.’s Tech Crew and Telecom supervisor at LFHS,

RICK W. was experiencing emotional trauma from observing his father commit suicide by lighting

himself on fire in front of the family home. RICK W. started freshman year at high school two



                                            Page 9 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 10 of 33 PageID #:10




weeks after his father passed away.

       69.    RICK W. joined Tech Crew in Studio 15 during his freshman year at LFHS.

MILLER was the only adult who interacted with student Tech Crew members and was often the

only adult around with the student Tech Crew at LFHS.

       70.    Once RICK W. joined Tech Crew, MILLER cultivated a friendship with RICK W.

MILLER knew of the recent death of RICK W.’s father. MILLER took the opportunity to be

RICK W.’s adult guide through grief and loss, grooming him for sexual abuse.

       71.    During RICK W.’s freshman year, MILLER began giving RICK W. unsolicited

hugs. The first hugs occurred in one the LFHS theaters. The first hugs were tight and occurred

suddenly. RICK W. did not tell MILLER to stop, because RICK W. did not want to disappoint

MILLER or hurt MILLER’s feelings.

       72.    Late in RICK W.’s freshman year, MILLER invited RICK W. to MILLER’s house

in Lake Bluff. MILLER was in the back of his house with his wife and baby. MILLER provided

RICK W. a glass of water or some other beverage and directed RICK W. into MILLER’s basement.

       73.    The basement lighting was dim. MILLER directed RICK W. to a bed in the

basement and asked RICK W. if he would like a backrub. RICK W. had never had a backrub and

allowed MILLER to rub RICK’s back.

       74.    MILLER directed RICK W. to lay on his stomach. MILLER then straddled RICK

W. and gave RICK W. a backrub until RICK fell asleep. When RICK W. woke up, he was

disoriented and confused. RICK left MILLER’S home and never returned.

       75.    During RICK W.’s sophomore year, MILLER provided RICK further opportunities

at Tech Crew and began working for MILLER in Raymond Moore auditorium productions.

       76.    MILLER’S hugs continued during RICK W.’s sophomore year. In addition to the



                                         Page 10 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 11 of 33 PageID #:11




Studio 15 backstage, MILLER would ask RICK to speak privately. MILLER led RICK W. to

either the equipment closet or the paint room. Both rooms were small, had no windows, one light,

and one entry.

        77.      Once the door was closed to these rooms, MILLER would give RICK W. a tight

hug. The hugs progressed to MILLER pressing his entire body to RICK W., including MILLER’s

groin area to RICK W. During the hugs MILLER would press his forehead against RICK W. to

get closer to RICK’s face.

        78.      RICK W. felt awkward during each of these occurrences. MILLER told RICK that

he was MILLER’s “special friend.”

        79.      During RICK W.’s junior year, RICK joined MILLER’s Telecom program. Once

in the Telecom program, MILLER would request RICK go to the audio editing room. The

Telecom audio editing room was small with no windows and a single windowless door. MILLER

continued to give RICK hugs in the Telecom audio editing room.

        80.      The hugs then progressed to MILLER open mouth French kissing RICK W. during

the hugs. MILLER open-mouth French kissed RICK W. on two occasions during RICK’s junior

year.

        81.      Towards the end of junior year, RICK W. distanced himself from MILLER. The

kisses and hugs stopped. MILLER told RICK that RICK did not want to be MILLER’s “special

friend” any longer.

        82.      As a result of the foregoing, RICK W. has suffered and continues to suffer injuries,

including but not limited to, severe and permanent emotional distress, resulting in physical

manifestations, embarrassment, loss of self-esteem, humiliation, physical, personal, and

psychological injuries. RICK W. was prevented and continues to be prevented, from performing



                                            Page 11 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 12 of 33 PageID #:12




normal daily activities and obtaining full enjoyment of life and/or has incurred and will continue

to incur expenses for psychological treatment, therapy, and counseling and, on information and

belief has and/or will incur loss of income and/or loss of earning capacity.

         83.   RICK W. did not discover that the act of childhood sexual abuse occurred and that

his injury was caused by the childhood sexual abuse until years later, at the earliest July of 2019.

                      MILLER’S ABUSE OF MICHAEL DE KONING

         84.   MILLER’s abuse of MICHAEL DE KONING (“MIKE D.”) occurred between the

fall of 1986 and spring of 1988.

         85.   MIKE D. was a male, between 15 years and 17 years old at the time of MILLER’s

abuse.

         86.   MILLER was MIKE D.’s teacher at LFHS. MIKE D. was also part of the telecom

program supervised at LFHS by MILLER.

         87.   At the time MILLER was MIKE D.’s teacher a LFHS, MIKE D. was experiencing

emotional and physical abuse at home. MILLER was aware of MIKE D’s experiences at home.

MILLER used this knowledge to groom MIKE D. for sexual abuse.

         88.   In the late winter of Mike D.’s junior year, MIKE D. was very upset by something

after school. MILLER saw MIKE D. and escorted MIKE D. into the telecom studio at LFHS.

         89.   MILLER provided consoling words to MIKE D. MILLER then gave MIKE D. a

brief hug. MILLER then gave MIKE D. a second prolonged hug. During the hug, MILLER was

also pressing his full body to MIKE D. During the hug, MILLER pressed his forehead to MIKE

D.’s forehead. At that point, MIKE D. could feel MILLER’s erect penis as MILLER was pressing

it onto MIKE D. At the same time, MILLER attempted to open mouth kiss MIKE D.

         90.   MIKE D. pushed MILLER away. After a long, awkward silence, MIKE D. said



                                           Page 12 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 13 of 33 PageID #:13




that he had to leave.

       91.     As a result of the foregoing, MIKE D. has suffered and continues to suffer injuries,

including but not limited to, severe and permanent emotional distress, resulting in physical

manifestations, embarrassment, loss of self-esteem, humiliation, physical, personal, and

psychological injuries. MIKE D. was prevented and continues to be prevented, from performing

normal daily activities and obtaining full enjoyment of life and/or has incurred and will continue

to incur expenses for psychological treatment, therapy, and counseling and, on information and

belief has and/or will incur loss of income and/or loss of earning capacity.

       92.     MIKE D. did not discover that the act of childhood sexual abuse occurred and that

his injury was caused by the childhood sexual abuse until years later, no earlier than July of 2019.

                         DISTRICT 115’S KNOWLEDGE OF
                    MILLER’S INAPPROPRIATE SEXUAL BEHAVIOR

       93.      By the early 1980’s, at the latest, MILLER’s inappropriate sexual abuse of minor

male students was reported to the principal of LFHS by a parent of a LFHS child, thereby providing

LFHS and DISTRICT 115 actual knowledge of MILLER’s inappropriate sexual abuse.

       94.     During all of the above events, prior to 2009, when MILLER eventually resigned,

DISTRICT 115, including teachers, administrators, and school board members, knew of

MILLER’s inappropriate sexual behavior with students.

       95.     During all of the above events, prior to 2009, when MILLER eventually resigned,

teachers, parents, village residents, and school administrators reported their concerns regarding

MILLER’s conduct to the Lake Forest School District. Among the concerns communicated to the

Lake Forest School District were details regarding the above-referenced parties hosted by

MILLER, as well as reports regarding MILLER’s inappropriate overnight trips with students and

activity of a sexual nature.

                                           Page 13 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 14 of 33 PageID #:14




       96.     In addition to the foregoing, DISTRICT 115 knew about widespread rumors that

had been circulating for years throughout the school and community regarding MILLER’s

inappropriate sexual conduct with students.

                        DISTRICT 115’S CONCEALMENT OF
                   MILLER’S INAPPROPRIATE SEXUAL BEHAVIOR

       97.     At all relevant times, the defendants DISTRICT 115 and LFHS turned a blind eye

to MILLER’S inappropriate sexual conduct with students and chose not to document any of these

complaints, intervene, investigate, or otherwise act in response to these complaints.

                         FRAUDULENT MISREPRESENTATION
                        AND NON-DISCLOSURE OF KNOWLEDGE

       98.     On September 25, 2009, MILLER was allowed to quietly resign.

       99.     As detailed above, the defendants DISTRICT 115 and LFHS knew about

MILLER’s conduct, intentionally and/or fraudulently concealed that knowledge from students and

parents and at all times, held MILLER out to be an upstanding teacher by continuing to allow and

encourage MILLER to have unfettered access to students both as a teacher and as the director of

Tech Crew.

       100.    The defendants DISTRICT 115 and LFHS had a duty to report, document, and warn

students and their parents about MILLER’S conduct.

       101.    Plaintiffs suppressed the memories of the abuse they suffered as minors until

recently when they discovered that they had been suppressing the memories of their abuse,

discovered their injuries, and became aware of their causes of action against defendants DISTRICT

115 and LFHS.

       102.    Had defendants DISTRICT 115 and LFHS not misrepresented and concealed their

knowledge of the danger that MILLER posed students, plaintiffs would have discovered this



                                           Page 14 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 15 of 33 PageID #:15




information sooner,

       103.    Because of defendants’ DISTRICT 115 and LFHS misrepresentations and

concealment, Plaintiffs were unaware of their claims against Defendants; did not know or suspect

that Defendants had done anything wrong; and because of the misrepresentations and concealment,

was otherwise not aware that the acts of Defendants has caused them to suffer injury.

                                DETRIMENTAL RELIANCE

       104.    Students and parents reasonably relied on defendants DISTRICT 115 and LFHS’s

representations about its teachers, including MILLER, in good faith and to their detriment.

       105.    Had Plaintiffs or their parents been told what the defendants DISTRICT 115 and

LFHS knew for years about MILLER, plaintiffs would not have been permitted to have contact

with MILLER.

       106.    Plaintiffs were prejudiced by their reliance on these representations and was

prevented from discovering their sexual abuse and from bringing this lawsuit.

                                  EQUITABLE ESTOPPEL

       107.    As described in greater detail above, defendants DISTRICT 115 and LFHS

concealed material facts about MILLER and what they knew about MILLER’s inappropriate

sexual conduct with students.

       108.    Defendants DISTRICT 115 and LFHS knew that by concealing their knowledge of

MILLER’s inappropriate and criminal conduct that it was misrepresenting to students and their

parents about the safety of Lake Forest High School.

       109.    At all relevant times, plaintiffs did not know that the representations made by

defendants DISTRICT 115 and LFHS were not true.

       110.    Defendants DISTRICT 115 and LFHS intended or reasonably expected the



                                          Page 15 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 16 of 33 PageID #:16




representations to be relied upon or acted upon by Plaintiffs.

          111.   Plaintiffs reasonably relied upon the representations of defendants DISTRICT 115

and LFHS in good faith and to their detriment.

          112.   Plaintiffs have been prejudiced by their reliance on the representations of

defendants DISTRICT 115 and LFHS and fraudulent representations described above when they

were sexually abused and thereafter prevented from discovering the causes of the abuse they

suffered, including Defendants’ wrongful conduct.

          113.   As a result of the foregoing, the defendants DISTRICT 115 and LFHS are estopped

from relying on any statute of limitations that may have otherwise been implicated.

          114.   Based on the foregoing, any statute of limitations defenses are likewise precluded

pursuant to application of 735 ILCS 5/13-215.

                           COUNT I – CHILDHOOD SEXUAL ABUSE

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          115.   MILLER knowingly touched or fondled plaintiffs, either directly or through

clothing, for the purposes of sexual gratification or arousal.

          116.   At the time MILLER touched or fondled plaintiffs, plaintiffs did not give MILLER

consent.

          117.   At the time MILLER touched or fondled plaintiffs, plaintiffs could not give

consent, as plaintiffs were under the age of 18, the age difference between MILLER and plaintiffs

was more than 5 years.

          118.   MILLER’s act of touching or fondling plaintiffs without consent constituted acts

of childhood sexual abuse as defined by 735 ILCS 5/13-202.2.



                                              Page 16 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 17 of 33 PageID #:17




          119.   As a direct and proximate result of the forgoing, the plaintiffs suffered permanent

injuries of a personal and pecuniary nature, and currently experiences mental anguish, humiliation

and emotional and physical distress.

          120.   Further, because of the aforementioned abuse and breach of trust, plaintiffs have

suffered and will continue to suffer physical and emotional pain and distress.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                                       COUNT II – BATTERY

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          121.   MILLER perpetrated an act of offensive contact with plaintiffs through unsolicited

hugs, and/or kissing, and/or rubbing and/or oral sex.

          122.   MILLER intended to cause the contact.

          123.   Plaintiffs did not and/or could not consent to MILLER’s offensive contact.

          124.   As a direct and proximate result of the forgoing, the plaintiffs suffered permanent

injuries of a personal and pecuniary nature, and currently experiences mental anguish, humiliation

and emotional and physical distress.

          125.   Further, as a result of the aforementioned abuse and breach of trust, plaintiffs have

suffered and will continue to suffer physical and emotional pain and distress.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH



                                              Page 17 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 18 of 33 PageID #:18




SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                      COUNT III – WILLFUL AND WANTON MISCONDUCT

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          126.   It was the duty of defendants, DISTRICT 115 and LFHS, by and through its

authorized agents, servants, and/or employees, officers, and directors, to refrain from willful and

wanton conduct or exhibiting a reckless or intentional disregard for the safety of others, including

Plaintiffs, and to exercise the utmost care for the welfare and wellbeing of the minor students at

Lake Forest High School. This duty included, but is not limited to the duty to supervise MILLER

and his activities with students, including Plaintiffs, and the duty to report MILLER’s abuse of

children, including his abuse of plaintiffs, pursuant to the Abused and Neglected Child Reporting

Act, 325 ILCS 5/1 et seq.

          127.   Defendants DISTRICT 115 and LFHS, by and through its authorized agent(s),

servant(s), employee(s), officer(s) and/or director(s) breached this duty by committing one or more

of the following reckless or intentional acts and/or omissions:

                 a.      allowed MILLER to continue his position as a teacher and Tech Crew
                         advisor with authority and autonomy despite the fact that it knew or should
                         have known that MILLER was unfit for those positions and dangerous to
                         students;

                 b.      allowed MILLER to continue his employment despite complaints about
                         inappropriate sexual contact with students;

                 c.      failed to implement any restrictions to MILLER’S access to students;

                 d.      provided MILLER with after-hours access to LFHS which allowed
                         MILLER to abuse students on school grounds;
                 e.      failed to intervene and prevent acts of sexual misconduct by MILLER;



                                              Page 18 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 19 of 33 PageID #:19




                 f.      failed to warn students and parents, including Plaintiffs and his parents, that
                         MILLER posed a danger to students;

                 g.      failed to investigate complaints about MILLER;

                 h.      failed to adequately supervise MILLER;

                 i.      failed to report MILLER’S acts of sexual misconduct or suspected sexual
                         misconduct to authorities, pursuant to the Abused and Neglected Child
                         Reporting Act, 325 ILCS 5/1 et seq;

                 j.      otherwise demonstrated deliberate or reckless disregard for plaintiffs’
                         safety and wellbeing.

          128.   As a direct and proximate result of one or more of the aforementioned willful and

wanton acts and/or omissions Plaintiffs was subjected to sexual abuse and exploitation by

MILLER, and was caused to suffer the above-referenced injuries as a result of the same.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                                    COUNT IV – NEGLIGENCE

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          129.   Defendants DISTRICT 115 and LFHS, by and through its authorized agents,

servants, and/or employees, officers, and directors, owed a duty to exercise reasonable care under

the circumstances, to exercise the utmost care for welfare and wellbeing of the minor students of

LFHS, and to refrain from careless and negligent conduct against the minor students, including

Plaintiffs. This duty included, but is not limited to a duty to supervise MILLER in his activities

with students and particularly Plaintiffs, and a duty to report MILLER’s sexual conduct pursuant



                                              Page 19 of 33
     Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 20 of 33 PageID #:20




to the Abused and Neglected Child Reporting Act, 325 ILCS 5/1 et seq.

        130.    Notwithstanding this duty, defendants DISTRICT 115 and LFHS, by and through

its authorized agent(s), servant(s), employee(s), officer(s) and/or director(s) breached this duty by

committing one or more of the following careless and negligent acts and/or omissions in breach of

its duty of care:

        a.      allowed MILLER to continue his position as a teacher and Tech Crew advisor with
                authority and autonomy despite the fact that it knew or should have known that
                MILLER was unfit for those positions and dangerous to students;

        b.      allowed MILLER to continue his employment despite complaints about
                inappropriate sexual contact with students;

        c.      failed to implement any restrictions to MILLER’S access to students;

        d.      provided MILLER with after-hours access to Lake Forest High School which
                allowed MILLER to abuse students on school grounds;

        e.      failed to intervene and prevent acts of sexual misconduct by MILLER;

        f.      failed to warn students and parents, including Plaintiffs and his parents, that
                MILLER posed a danger to students;

        g.      failed to investigate complaints about MILLER;

        h.      failed to adequately supervise MILLER;

        i.      failed to report MILLER’S acts of sexual misconduct or suspected sexual
                misconduct to authorities, pursuant to the Abused and Neglected Child Reporting
                Act, 325 ILCS 5/1 et seq;

        j.      otherwise demonstrated deliberate or reckless disregard for Plaintiffs’ safety and
                wellbeing.

        131.    As a direct and proximate result of one or more of the aforementioned acts and/or

omissions, Plaintiffs was subjected to sexual abuse and exploitation by MILLER, and were caused

to suffer the above-referenced injuries as a result of the same.

        WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,



                                            Page 20 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 21 of 33 PageID #:21




LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                       COUNT V – NEGLIGENT FAILURE TO FOLLOW
                        ESTABLISHED POLICIES AND PROCEDURES

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          132.   Upon information and belief, at all relevant times, defendants DISTRICT 115 and

LFHS had certain policies and procedures in place to investigate concerns, allegations, or

complaints regarding teacher conduct.

          133.   Defendants DISTRICT 115 and LFHS by and through its authorized agents,

servants, and/or employees, officers, and directors, owed a duty to follow these policies and

procedures and breached this duty in one or more of the following ways:

                 a.      allowed MILLER to continue his position as a teacher and Tech Crew
                         Advisor with authority and autonomy despite the fact that it knew or should
                         have known that MILLER was unfit for those positions and dangerous to
                         students;

                 b.      allowed MILLER to continue his employment despite complaints about
                         inappropriate sexual contact with students;

                 c.      failed to implement any restrictions to MILLER’S access to students;

                 d.      provided MILLER with after-hours access to Lake Forest High School
                         which allowed MILLER to abuse students on school grounds;

                 e.      failed to intervene and prevent acts of sexual misconduct by MILLER;

                 f.      failed to warn students and parents, including Plaintiffs and his parents, that
                         MILLER posed a danger to students;

                 g.      failed to investigate complaints about MILLER;
                 h.      failed to adequately supervise MILLER;



                                              Page 21 of 33
     Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 22 of 33 PageID #:22




                 i.      failed to report MILLER’S acts of sexual misconduct or suspected sexual
                         misconduct to authorities, pursuant to the Abused and Neglected Child
                         Reporting Act, 325 ILCS 5/1 et seq;

                 j.      otherwise failing to follow its own established policies and procedures
                         which were intended to protect students from abuse by teachers.

          134.   As a direct and proximate result of one or more of the aforementioned acts and/or

omissions, Plaintiffs and was caused to suffer the above-referenced injuries as a result of the same.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                         COUNT VI – BREACH OF FIDUCIARY DUTY

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          135.   Upon information and belief, at all relevant times, defendants, DISTRICT 115 and

LFHS, through its written policies and procedures, as well as through its overt acts and omissions,

fostered a special relationship between teachers and teacher-advisors and students at LFHS.

          136.   In connection therewith, defendants, DISTRICT 115 and LFHS, by and through its

agents, officers, directors, and school board members, held themselves out to be counselors,

instructors, and authority figures to LFHS, including Plaintiffs.

          137.   As a result, plaintiffs justifiably placed great trust and reliance on defendants

DISTRICT 115 and LFHS and its teachers and extra-curricular advisors, including MILLER.

          138.   Defendants DISTRICT 115 and LFHS maintained, fostered, and encouraged such

relationships between its teachers and students, including the relationship between MILLER and

Plaintiffs.

                                              Page 22 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 23 of 33 PageID #:23




          139.   For example, defendants DISTRICT 115 and LFHS fostered a unique relationship

between MILLER and his students, including Plaintiffs, when the Lake Forest School District

allowed MILLER to use school grounds after-hours to congregate with students.

          140.   Defendants DISTRICT 115 and LFHS further fostered this unique relationship

when it acquiesced to MILLER going on overnight trips with students.

          141.   As a result of the foregoing, a fiduciary relationship between defendants DISTRICT

115 and LFHS and Plaintiffs was created.

          142.   This fiduciary relationship established a duty, on the part of the defendants,

DISTRICT 115 and LFHS, of good faith and fair dealing, and the duty to act with the best interests

of its students, including Plaintiffs. This duty included the duty to warn, disclose, prevent and

protect LFHS students, including Plaintiffs, from MILLER’S abuse.

          143.   Defendants DISTRICT 115 and LFHS breached its fiduciary duty to Plaintiffs by

engaging in and allowing the conduct described herein.

          144.   As a direct and proximate result of defendants DISTRICT 115 and LFHS breach of

its fiduciary duties, Plaintiffs has suffered and continued to suffer the above-referenced injuries

and damages as described herein.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

          COUNT VII – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.



                                              Page 23 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 24 of 33 PageID #:24




          145.   As set forth in greater detail above, at all relevant times, defendants DISTRICT 115

and LFHS knew that MILLER was engaging in sexually inappropriate and/or criminal conduct

with LFHS students, but nonetheless, chose to allow MILLER to continue his employment with

unfettered access to students.

          146.   Defendants DISTRICT 115 and LFHS conduct as alleged throughout this

complaint was extreme and outrageous.

          147.   As a direct and proximate result of defendants DISTRICT 115 and LFHS

intentional acts or omissions, Plaintiffs have suffered and continued to suffer extreme physical and

emotional distress, embarrassment, humiliation, psychological trauma and other injuries alleged

herein.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

          COUNT VIII – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          148.   As set forth in greater detail above, at all relevant times, defendants DISTRICT 115

and LFHS knew or should have known that MILLER was engaging in sexually inappropriate

and/or criminal conduct with LFHS students, but nonetheless, chose to allow MILLER to continue

his employment with unfettered access to students.

          149.   Defendants DISTRICT 115 and LFHS conduct as alleged throughout this

complaint was negligent.



                                              Page 24 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 25 of 33 PageID #:25




          150.   As a direct and proximate result of defendants’, DISTRICT 115 and LFHS,

intentional acts or omissions, Plaintiffs have suffered and continued to suffer extreme physical and

emotional distress, embarrassment, humiliation, psychological trauma and other injuries alleged

herein.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                             COUNT IX - FAILURE TO SUPERVISE

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          151.   Defendants DISTRICT 115 and LFHS, through its school board members,

administrators, teachers, employees and agents, was aware of MILLER’s propensity to commit

acts of sexual harassment and abuse or misconduct against male minor students, making

MILLER’S future misconduct and the harm likely to result from such conduct reasonably

foreseeable.

          152.   Defendants DISTRICT 115 and LFHS knew MILLER was utilizing his

employment and his access to school and male students to engage in predatory behavior including

sexual grooming, sexual harassment and sexual abuse against minor male students.

          153.   At all relevant times herein, plaintiffs were under the direct and immediate control

of MILLER as an employee of defendants DISTRICT 115 and LFHS.

          154.   Defendants DISTRICT 115 and LFHS had a duty to act in a reasonably prudent

manner in the supervision of its teachers, counselors and administrators, including MILLER, and



                                              Page 25 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 26 of 33 PageID #:26




to ensure that MILLER and other employees acted in the best interest of the health, safety and

welfare of children attending their school.

       155.    Defendants DISTRICT 115 and LFHS, by and through its agents and/or employees

acted with a reckless and conscious disregard for the safety and welfare of minor male students,

and breached its duties owed to Plaintiffs by committing one or more of the following acts or

omissions:

               a.      allowed an environment wherein MILLER could utilize school property,
                       during and after school hours, without supervision of his activities, and
                       engage in the sexual abuse of plaintiffs;

               b.      failed to protect plaintiffs despite its prior knowledge that MILLER was
                       involved in sexual grooming, sexual harassment and sexual abuse of other
                       female students;

               c.      failed to document complaints received against MILLER in accordance
                       with DISTRICT 115 policies;

               d.      failed to warn and/or disclose to students of the DISTRICT 115 complaints
                       received against MILLER.

               e.      withheld information from minor students, including plaintiffs and their
                       parents or guardians concerning prior complaints of sexual harassment and
                       sexual abuse perpetrated on minor female students by MILLER;

               f.      failed to warn and/or disclose to individual minor students of the DISTRICT
                       115, including plaintiffs, of the complaints received against MILLER.

       156.    As a result of the defendants’ DISTRICT 115 and LFHS aforementioned breach,

defendants DISTRICT 115 and LFHS proximately caused injury to plaintiffs.

       WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

                           COUNT X – NEGLIGENT RETENTION

                                              Page 26 of 33
     Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 27 of 33 PageID #:27




          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          157.   While MILLER was an employee, defendants DISTRICT 115 and LFHS through

its agents, were aware of numerous complaints made against Defendant MILLER relating to his

inappropriate conduct involving male students.

          158.   The violent and sexually dangerous propensities of MILLER made MILLER unfit

for the job and created a foreseeable danger to others.

          159.   The unfitness of Defendant MILLER was a proximate cause of plaintiffs’ injuries.

          160.   The conduct of defendants DISTRICT 115 and LFHS in intentionally hiring and

retaining Defendant Miller was willful and wanton as it was in reckless disregard for the safety of

its students.

          WHEREFORE, Plaintiffs, prays for judgment against the Defendants, DAVID MILLER,

LAKE FOREST COMMUNITY HIGH SCHOOL DISTRICT 115, and LAKE FOREST HIGH

SCHOOL in an amount in excess of $50,000.00 plus attorney fees, interest, court costs and any

other relief this Court deems equitable and just.

            COUNT XI – TITLE IX DISCRIMINATION (20 U.S.C. § 1681, et. Seq.)

          Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully set forth

herein.

          161.   Title IX provides that “No person ... shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance, ...” 20 U.S.C. § 1681(a).

          162.   At all relevant times, defendants DISTRICT 115 and LFHS were educational

institutions that provided public-school education and receive federal financial assistance.

                                              Page 27 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 28 of 33 PageID #:28




       163.    Plaintiffs belong to protected group under Title IX.

       164.    MILLER subjected plaintiffs to acts of sexual harassment and/or sexual abuse,

including unwelcome touching of a sexual nature, unwelcome sexual advances, and unwelcome

comments of a sexual nature.

       165.    The sexual harassment and/or sexual abuse to which MILLER subjected plaintiffs

was based on the sex of the plaintiffs.

       166.    At all relevant times, defendants DISTRICT 115 and LFHS possessed actual notice

that it could be liable under Title IX for teacher, counselor, administrator-on-student sexual

harassment, sexual grooming, sexual discrimination and sexual abuse.

       167.    Based on prior reports of abuse, dating as far back as 1970’s and continuing through

abuse in 2009, defendants DISTRICT 115 and LFHS, by and through its school board members,

administrators, employees and agents, possessed actual knowledge of MILLER’s alleged sexual

misconduct, including sexual harassment, sexual discrimination and sexual abuse of minor

students.

       168.    MILLER’s acts of sexual harassment and/or sexual abuse were so severe,

pervasive, and objectively offensive that it deprived the plaintiffs of access to the educational

opportunities or benefits provided by defendants DISTRICT 115 and LFHS.

       169.    Defendants DISTRICT 115 and LFHS possessed decision-making authority

concerning the procedures and actions taken upon reports of sexual abuse, sexual harassment and

sexual grooming.

       170.    Defendants DISTRICT 115 and LFHS had a duty based on Title IX to investigate

reports of sexual abuse, sexual harassment, and sexual violence.

       171.    That despite multiple reports of MILLER’s misconduct, defendants DISTRICT 115



                                          Page 28 of 33
     Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 29 of 33 PageID #:29




and LFHS, by and through its school board members, administrators, employees and agents, failed

to take appropriate corrective action, thereby acting with deliberate indifference to the rights and

safety in one or more the following ways:

                 a.     failed to investigate reports of MILLER’s misconduct;

                 b.     ignored and/or minimized reports of MILLER’s sexual misconduct,
                        including sexual harassment and sexual abuse, despite an ongoing danger
                        to minor students within the Lake Forest School District;

                 c.     withheld and/or failed to properly document complaints received
                        concerning MILLER’s sexual misconduct;

                 d.     failed to communicate any precautions, directives or educational materials
                        that might be utilized between parent and child to identify whether or not
                        inappropriate conduct occurred between any students/child and any other
                        adult, whether generally or specifically in relations to MILLER; and

                 e.     failed to otherwise institute corrective action designed to reduce the risk of
                        harm and foreseeable acts of sexual harassment and sexual abuse
                        perpetrated against minor students, including plaintiffs.

        172.     Title IX, 20 U.S.C. § 1681 et. Seq., Required defendants DISTRICT 115 and LFHS

to provide educational opportunity on an equal basis to all students regardless of their sex.

        173.     20 U.S.C. § 1981 affords plaintiffs a civil cause of action for damages and for

appropriate injunctive relief against the BOE. 42 U.S.C. § 1988 identifies damages, court costs,

litigation expenses and attorney fees is within the remedies available in an action brought are

similar to 20 U.S.C. § 1981.

        174.     That as a direct and/or proximate result of the conduct of defendants DISTRICT

115 and LFHS as described above, plaintiffs suffered sexual harassment, sexual abuse, and have

sustained emotional distress as a result thereof and will continue to experience emotional distress

in the future.

        WHEREFORE, the Plaintiffs prays for judgment against all Defendants, jointly and



                                            Page 29 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 30 of 33 PageID #:30




severally, for an award of reasonable compensatory and punitive damages, plus attorneys’ fees and

costs.

                 COUNT XII – DUE PROCESS/STATE-CREATED DANGER

          175.   Plaintiffs hereby incorporate all previous paragraphs and though fully set forth

herein.

          176.   At all times, plaintiffs had the constitutional right, through the Fourteenth

Amendment’s guarantee of due process, to be free of state-occasioned damage to a person’s bodily

integrity, including childhood sexual abuse.

          177.   Defendants DISTRICT 115 and LFHS actively placed MILLER in charge of the

Theater, Tech Crew, and Telecom programs, where defendants knew MILLER had unfettered and

unsupervised access to minor, male schoolchildren.

          178.   Defendants DISTRICT 115 and LFHS actively celebrated MILLER’s

achievements while in charge of the Theater, Tech Crew, and Telecom programs.

          179.   Defendants DISTRICT 115 and LFHS actions required deliberation and the

defendants had time to make unhurried judgements and actions.

          180.   Defendants DISTRICT 115 and LFHS affirmative action, placing MILLER in

charge of the Theater, Tech Crew, and Telecom programs, foreseeably and directly resulted in

harm to plaintiffs.

          181.   DISTRICT 115 and LFHS’ action of placing MILLER in charge of the Theater,

Tech Crew, and Telecom programs was the but for cause of the dangers faced by plaintiffs.

          182.   DISTRICT 115 and LFHS’ acted with deliberate indifference to foreseeable

injuries to plaintiffs by placing MILLER in charge of the Theater, Tech Crew, and Telecom

programs.



                                           Page 30 of 33
     Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 31 of 33 PageID #:31




         183.   Defendants DISTRICT 115 and LFHS awareness of the risk to plaintiffs rose to the

level of actual knowledge or was sufficiently concrete to put defendants on notice of the harm.

         184.   Defendants DISTRICT 115 and LFHS affirmative action, placing MILLER in

charge of the Theater, Tech Crew, and Telecom programs, was directly connected to the harm

suffered by plaintiffs.

         185.   Defendants DISTRICT 115 and LFHS has a relationship with plaintiffs such that

the plaintiffs were foreseeable victims of the defendants’ actions.

         186.   Defendants DISTRICT 115 and LFHS, state actor MILLER, affirmatively used his

or her authority in a way that created a danger to the plaintiffs or that rendered the plaintiffs more

vulnerable to danger than had the state not acted at all.

         187.   As a direct and proximate result of defendants’ affirmative actions, plaintiffs’

constitutional rights as guaranteed by the due process clause of the Fourteenth Amendment, were

violated and plaintiffs sustained physical injuries, suffered severe emotional distress and

humiliation.

         WHEREFORE, the Plaintiffs pray for judgment against all Defendants, jointly and

severally, for an award of reasonable compensatory and punitive damages, plus attorneys’ fees and

costs.

     COUNT XIII – SECTION 1983 VIOLATION OF CONSTITUTIONAL RIGHTS
                           (MONELL DOCTRINE)

         188.   Plaintiffs hereby re-allege and incorporate all previous paragraphs as though fully

set forth herein.

         189.   Claims based on Section 1983 for violations of constitutional rights may be brought

concurrently with claims based on Title IX. Fitzgerald v. Barnstable School Committee, 555 U.S.

246 (2009).

                                            Page 31 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 32 of 33 PageID #:32




       190.    At all times DISTRICT 115 and LFHS were municipal agencies and the standards

annunciated in Monell v. N.Y. Dep’t of Soc, Servs. apply to these defendants.

       191.    At all times, plaintiffs had the constitutional right, through the Fourteenth

Amendment’s guarantee of due process, to be free of state-occasioned damage to a person’s bodily

integrity, including childhood sexual abuse.

       192.    At all times, defendants DISTRICT 115 and LFHS had policies, de facto practices,

and customs in place to withhold from the community allegations of sexual misconduct by their

agents and employees.

       193.    At all times, defendants DISTRICT 115 and LFHS had policies, de facto practices,

and customs in place to not fully investigate allegations of sexual misconduct by their agents and

employees.

       194.    At all times, defendants DISTRICT 115 and LFHS had policies, de facto practices,

and customs in place to not remove agents and employees accused of sexual misconduct from the

premises and away from children.

       195.    At all times policymakers for DISTRICT 115 and LFHS were deliberately

indifferent to the known risk that the above policies, de facto policies, and customs would lead to

constitutional violations.

       196.    The above policies, de facto policies, and customs of DISTRICT 115 and LFHS

were the proximate cause to the violations plaintiffs’ constitutional rights as guaranteed by the due

process clause of the Fourteenth Amendment.

       197.    The above policies, de facto policies, and customs of DISTRICT 115 and LFHS

were the moving force behind the violations plaintiffs’ constitutional rights as guaranteed by the

due process clause of the Fourteenth Amendment.



                                           Page 32 of 33
    Case: 1:21-cv-02755 Document #: 1 Filed: 05/21/21 Page 33 of 33 PageID #:33




       WHEREFORE, pursuant to Monell v. N.Y. Dep’t of Soc, Servs., 436 U.S. 658 (1978),

Plaintiffs demand judgment against Defendants, LAKE FOREST COMMUNITY HIGH

SCHOOL DISTRICT 115, and LAKE FOREST HIGH SCHOOL, for an award of reasonable

compensatory damages, plus attorney’s fees and costs and any other addition relief this Court

deems equitable and just.

                                         JURY DEMAND

       Now Comes the Plaintiffs, and each of them, by and through their attorneys, Goldberg &

Goldberg, and demands a trial by jury.



                                                    GOLDBERG & GOLDBERG


                                                    By:   /s/ Ian R. Alexander


Ian R. Alexander (Il Bar # 6228738)
Joseph M. Preiser (Il Bar # 6300587)
GOLDBERG & GOLDBERG
33 North Dearborn Street, Suite 1930
Chicago, IL 60602
(312) 368-0255
ira@bgoldberglaw.com
josephp@bgoldberglaw.com




                                          Page 33 of 33
